Exhibit 10.36

 

 

Attachment B

LOGO [g69981g71g34.jpg]

RELOCATION PAYBACK AGREEMENT

Effective Date of Transfer 12/8/08

I, Jeffrey J. Kyle agree to pay back relocation expenses in accordance with the
following guidelines:

Termination within 24 months of accepting new assignment

If I voluntarily terminate employment or I am involuntarily terminated within
the first two years after the transfer date (defined as the commencement of
salary at the destination location), I will repay all relocation benefits
previously paid by the Company, according to the following graduated scale.

 

1st - 12th Month   100%   17th Month   75%   22nd Month   25% 13th Month     95%
  18th Month   65%   23rd Month   15% 14th Month     90%   19th Month   55%  
24th Month     5% 15th Month     85%   20th Month   45%   25th Month     0% 16th
Month     80%   21st Month   35%    

 

/s/ Jeffrey J. Kyle

   Date        2/16/09                     Employee Signature      

/s/ Michael DeCocco

   Date        2/16/09                     Sensus Metering Systems HR Signature
     

The top portion of this form is to be completed at the time of authorization to
move. A copy of the signed form should be given to the employee. The original
should be retained by Sensus Metering Systems’ Human Resource Department.

To be filled out at the time of termination:

Date terminated                      Sensus Metering Systems to be paid back in
full by                                 

Reason(s)                                          
                                                                

Sensus Metering Systems Relocation Payback Agreement Rev. 08-01-08

 

 